SULLIVAN, Judge,
dissenting
The majority holds that the Putnam Circuit Court lacked subject matter jurisdiction to enter an order granting Grandmother’s petition that she be appointed the guardian of C.S. This holding is premised upon the conclusion that the guardianship petition should have been dismissed because the CHINS matter was pending. This conclusion seems to rest, in turn, upon the idea that a guardianship and a CHINS disposition are mutually inconsistent. They are not.
I.C. 31-34-20-1(4) (West’s Code Ann. Supp.1998) provides that a CHINS disposi-tional decree may “[ajward wardship to a person or shelter care facility.” The statute, however, specifically precludes a guardian so appointed from consenting to an adoption of the child. I.C. 31-34-29-1(4).
Be that as it may, wardship carries with it the creation of a relationship of guardian and ward. See I.C. 29-3-1-6 (West Code Ann. 1994) (defining “Guardian”). Furthermore, “ward” is defined as the state of being in guardianship. Webster’s Third New International Dictionary 2575 (1993).
In this sense, I believe that a juvenile court may well have subject matter jurisdic*866tion coexistent with that of a probate court with regard to appointment of a guardian. Although the Putnam Circuit Court, perhaps, should have transferred the formal request for appointment of a guardian to the CHINS cause number and made the appointment in that cause, the order is not rendered invalid for lack of subject matter jurisdiction. In setting aside the guardianship order and reinstating the CHINS proceeding, the majority unnecessarily elevates form over substance.
I would affirm the order appointing Christine Lane as guardian of C.S. subject, however, to the caveat that such appointment does not include the right of the guardian to consent to adoption of the child.